UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4162



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CURTIS L. SCHOOLFIELD, a/k/a Smoosh,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cr-00103-JFM-1)


Submitted:   June 19, 2008                 Decided:   June 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight E. Crawley, LAW OFFICES OF DWIGHT E. CRAWLEY, Arlington,
Virginia, for Appellant. Rod J. Rosenstein, United States Attorney,
Gregory Welsh, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           After a jury trial, Curtis L. Schoolfield was convicted

of   various    crack    cocaine     offenses.        On   appeal,      Schoolfield

challenges     the   sufficiency      of    Alfonso   Harmon’s       identification

evidence at trial.       Harmon testified that he purchased drugs from

Schoolfield in controlled buys on three occasions.                     Harmon spoke

with   Schoolfield      on    the   phone   to   arrange     the    purchases,    and

Schoolfield then sent others to deliver the drugs and take Harmon’s

money.

           Schoolfield          argues      first     that         Harmon’s      voice

identification failed to meet the requirements of Federal Rule of

Evidence 901(b)(5).          However, all that is required under the Rule

is that the witness have “minimal familiarity” with the speaker’s

voice; once minimal familiarity is satisfied, it is for the jury to

assess any issues regarding the extent of the witness’s familiarity

with the voice.      See United States v. Bush, 405 F.3d 909, 919 (10th

Cir. 2005).     Here, Harmon testified that he had known Schoolfield

for several years, through family members and from seeing him

around the neighborhood, and had spoken personally with him on at

least three or four occasions.               This evidence laid the proper

foundation for Harmon’s familiarity with Schoolfield’s voice, and

the admission of his identification testimony was therefore proper.

           Schoolfield next argues that, because the only evidence

against   him    was     Harmon’s     identification,         the     evidence    was


                                       - 2 -
insufficient      to    support    his    conviction.        In    evaluating   the

sufficiency of the evidence, we do not “weigh the evidence or

review the credibility of the witnesses.” United States v. Wilson,

118 F.3d 228, 234 (4th Cir. 1997).           We will uphold a jury’s verdict

if there is substantial evidence to support it, and will reverse

only in those rare cases “where the prosecution’s failure is

clear.”     United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997).

            Here, Harmon identified Schoolfield as the person who

brokered the drug sales.            In addition, circumstantial evidence

corroborated Harmon’s testimony.                 The people who conducted the

actual drug sales were all individuals with whom Schoolfield was

closely associated, including his own mother.                      Further, phone

records were admitted at trial showing that one of the cell phones

used to broker and make the transactions was subscribed in a third

party’s name at an address where Schoolfield’s grandmother and aunt

lived    and    where     Schoolfield      had    been    observed    on   numerous

occasions. We conclude that the evidence was sufficient to support

Schoolfield’s convictions.          See United States v. Wilson, 115 F.3d

1185, 1190 (4th Cir. 1997) (holding that uncorroborated testimony

of one witness may be sufficient to sustain a conviction).

               Accordingly, we affirm Schoolfield’s convictions.                 We

deny Schoolfield’s attorney’s motion to withdraw. We dispense with

oral     argument      because    the    facts    and    legal    contentions   are


                                         - 3 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -